Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed October 3, 2022.

Claim Amendments
           Applicant's amendment to the claims filed 10/03/2022 is acknowledged. 
	Claims 2-3, 14, 18, 21, 24, 27, and 29 are cancelled.
	Claims 1, 4, 15-17, 19-20, 22-23, and 25 are amended.
	Claims 1, 4-13, 15-17, 19-20, 22-23, 25-26, 28, and 30 are pending.
Claims 1, 4-13, 25-26, 28, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims 15-17, 19-20, 22-23 are under examination. 


Election/Restrictions
The following is a summary of the restriction/election requirements presently in effect over the instant application:
Applicant has elected with traverse Invention II, drawn to a method of making human neural precursor cells or cell lines, in the reply filed on 09/13/2021. See Requirement for Restriction/Election mailed 07/13/2021.
Claims 1, 4-13, 25-26, 28, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/13/2021.
	
Priority
	The instant application 16/386,907 filed 04/17/2019 claims foreign priority under 35 U.S.C. 119 (a)-(d) based on Republic of India Patent Application No. IN201841014670 filed 04/18/2018.

Information Disclosure Statement
The information disclosure statement (IDS) filed 02/15/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 for the following reasons. 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. In this case, NPL citation #13 is defective for one or more of these requirements. NPL citation #13 is incomplete and lacking sufficient information for proper identification, as required by 37 CFR 1.98(b).


Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 11/09/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Claim Objections
Claims 16-17, 19-20, 22-23 objected to because of the following informalities:
Dependent claims 16-17, 19-20, 22-23 refer to a previous claim by reciting “A process as claimed in claim [15, 22]”. Because the claims are referring to a claim previously set forth, the article “the” should be used in place of the article “a”; e.g. “The process of claim [15,22]”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17, 19-20, 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection is newly applied. 
This rejection is a new matter rejection.
The claims recite “packaging vectors” comprising or consisting of a combination of three DNA sequences: “SEQ ID NO 1: ULTRA-3374033 (TAATATTGCACCTCCACCTCAT), SEQ ID NO: 2 ULTRA-3374029 (TTTATGATCTACATCATCCAGG) and SEQ ID NO: 3 ULTRA-3374031 (TCCAGTGAGTGGATGCCAGGGT)”. Nowhere in the specification as filed are the terms “ULTRA-3374033”, “ULTRA-3374029” and “ULTRA-3374031” identified as “packaging vectors”. Nowhere in the specification as filed are SEQ ID NOs: 1-3 identified as “packaging vectors”. One of ordinary skill in the art would not have understood a nucleic acid molecule comprising only 22 nucleotide residues, such as a nucleic acid according to SEQ ID NO: 1, 2 or 3, as a “packaging vector”. 
For these reasons, the claims are directed to new matter. Dependent claims are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.


Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection is newly applied. 
This rejection is a new matter rejection.
Claim 23 recites “MuLV retroviral particles”. The term “MuLV” is generally understood in the art to mean “Murine leukemia virus”. The terms “Murine leukemia virus”, “MuLV”, “retrovirus” and “retroviral” appear nowhere in the specification as filed.
For these reasons, the claim is directed to new matter.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17, 19-20, 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is newly applied. A response to Applicant’s traversal follows this rejection.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The following is Examiner’s attempt to identify the points of informality in the instant claims which render unclear the subject matter Applicant intends to claim. The points of informality identified should not be considered as an exhaustive list.
Claim 15 recites a process for “stably” transducing Human Neural precursor cells (hNPCs) or Human Neural precursor cell lines. It is not clear how the term “stably” modifies the claim scope or a step of “transducing”. It is not clear how a process for “stably” transducing cells is different from a process for transducing cells. The term “stably” is neither defined by the specification nor the claims, and one of ordinary skill in the art would not be reasonably apprised of the claim scope.
Claim 15 recites transducing Human Neural precursor cells (hNPCs) or Human Neural precursor cell lines with “induced” lentiviral constructs. It is not clear how the term “induced” modifies the scope of the claim or a lentiviral construct. It is not clear how an “induced” lentiviral construct is different from a lentiviral construct that is not “induced”. The term “induced” as recited is neither defined by the specification nor the claims, and one of ordinary skill in the art would not be reasonably apprised of the claim scope.
Claim 15 recites a step of “inducing” lentiviral constructs into Human Neural precursor cells (hNPCs) or Human Neural precursor cell lines. It is not clear what a step of “inducing” lentiviral constructs into cells means. It is not clear if a step of “inducing” refers to a transfection step or a transduction step. A step of “inducing” as recited is neither defined by the specification nor the claims, and one of ordinary skill in the art would not be reasonably apprised of the claim scope.
Claim 15 recites “pZIP DNA vectors”. The scope of “pZIP DNA vectors” is not clear. The term “pZIP” is neither defined by the specification nor the claims, and one of ordinary skill in the art would not be reasonably apprised of the claim scope.
Claim 15 recites “said lentiviral constructs comprise pZIP DNA vectors, adapted for knockdown of STIM1 protein”. It is not clear how the phrase “adapted for knockdown of STIM1 protein” modifies the scope of the claim, the lentiviral constructs, or the pZIP DNA vectors.
Claim 15 recites “said lentiviral constructs comprise pZIP DNA vectors, adapted for knockdown of STIM1 protein including a ShERWOOD-UltramiR short hairpin RNA (shRNA-miR)”. This recitation is generally unclear and indefinite. It is not clear what “including” a “ShERWOOD-UltramiR short hairpin RNA (shRNA-miR)” means. It is not clear if the pZIP DNA vectors comprise of or encode for “ShERWOOD-UltramiR short hairpin RNA (shRNA-miR)”, if the lentiviral constructs comprise of or encode for “ShERWOOD-UltramiR short hairpin RNA (shRNA-miR)”, or both. It is not clear if the claim is directed to lentiviral particles carrying “pZIP” DNA vectors which encode for “ShERWOOD-UltramiR short hairpin RNA (shRNA-miR)”.
The term “ShERWOOD-UltramiR short hairpin RNA (shRNA-miR)” is generally unclear and indefinite. It is not clear how a “ShERWOOD-UltramiR short hairpin RNA (shRNA-miR)” is different in scope from a short hairpin RNA (shRNA). It is not clear what “miR” in “shRNA-miR” means or stands for. The term “ShERWOOD-UltramiR short hairpin RNA (shRNA-miR)” is neither defined by the specification nor the claims, and one of ordinary skill in the art would not be reasonably apprised of the claim scope.
Claim 15 recites “the packaging vectors consisting of a combination of three DNA sequences: SEQ ID NO 1: ULTRA-3374033 (TAATATTGCACCTCCACCTCAT), SEQ ID NO: 2 ULTRA-3374029 (TTTATGATCTACATCATCCAGG) and SEQ ID NO: 3 ULTRA-3374031 (TCCAGTGAGTGGATGCCAGGGT)”. The recitation is generally unclear and indefinite. It is not clear if “a combination” requires all three members of the group consisting of “SEQ ID NO 1: ULTRA-3374033 (TAATATTGCACCTCCACCTCAT), SEQ ID NO: 2 ULTRA-3374029 (TTTATGATCTACATCATCCAGG) and SEQ ID NO: 3 ULTRA-3374031 (TCCAGTGAGTGGATGCCAGGGT)”, or any combination thereof. The terms “ULTRA-3374033”, “ULTRA-3374029”, and “ULTRA-3374031” are neither defined by the specification nor the claims, and one of ordinary skill in the art would not be reasonably apprised of the claim scope. It is not clear what the packaging vector of “SEQ ID NO 1: ULTRA-3374033 (TAATATTGCACCTCCACCTCAT)” is. It is not clear what the packaging vector of “SEQ ID NO: 2 ULTRA-3374029 (TTTATGATCTACATCATCCAGG)” is. It is not clear what the packaging vector of “SEQ ID NO: 3 ULTRA-3374031 (TCCAGTGAGTGGATGCCAGGGT)” is. It is not clear if the packing vectors encodes for SEQ ID NOs: 1-3. It is not clear if the parenthetical phrases “(TAATATTGCACCTCCACCTCAT)”, “(TTTATGATCTACATCATCCAGG)” and “(TCCAGTGAGTGGATGCCAGGGT)” are exemplary language. Exemplary language is indefinite because it is unclear if the exemplary language is a required element of the claimed invention.
Claim 15 recites that the process is performed for “desired” regulation of intracellular calcium signaling and “decreased” Store Operated Calcium Entry (SOCE). The terms “desired” and “decreased” are relative terms which render the claim indefinite. The terms “desired” and “decreased” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what “desired” regulation of intracellular calcium signaling is required by the claims. It is not clear what level of “Store Operated Calcium Entry (SOCE)” is required by the claims.
Claim 16 recites that “said packaging vectors are co-transfected with said lentivirus construct based second generation packaging plasmids as the viral genome and code for inducible shRNA-mir against STIM1 and selection cassette adapted to integrate into the target cell’s genome”. The recitation is generally unclear and indefinite. The recitation appears to be missing words required for its comprehension. It is not clear what the phrase “said lentivirus construct based second generation packaging plasmids as the viral genome” means. The term “inducible shRNA-mir” is neither defined by the specification nor the claims, and one of ordinary skill in the art would not be reasonably apprised of the claim scope. The limitation “the target cell” in the phrase “the target cell’s genome” lacks sufficient antecedent basis. It is not clear if “the target cell’s genome” refers to the “Human Neural precursor cells (hNPCs) or Human Neural precursor cell lines” of claim 15.
Claim 17 recites that the Human Neural precursor cells (hNPCs) or Human Neural precursor cell lines are derived from pluripotent stem cell lines “including” human embryonic stem cell line (hESCs) “and” human induced pluripotent stem cell line (hiPSC). The term “including” in the recitation is unclear. It is not clear if the pluripotent stem cell lines are or comprise of human embryonic stem cell line (hESCs), human induced pluripotent stem cell line (hiPSC), or both. It is not clear if “including” is exemplary language. Exemplary language is indefinite because it is unclear if the exemplary language is a required element of the claimed invention.
Claim 19 recites “packaging vectors (pCMV-dR8.2 and pCMV-VSVG from Addgene RRID:SCR_002037)”. The recitation is generally unclear and indefinite. The terms “pCMV-dR8.2”, “pCMV-VSVG” and “RRID:SCR_002037” are neither defined by the specification nor the claims, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how a “pCMV-dR8.2” or “pCMV-VSVG” from “Addgene” is different from a “pCMV-dR8.2” or “pCMV-VSVG” not from “Addgene”. It is not clear if the parenthetical phrase “(pCMV-dR8.2 and pCMV-VSVG from Addgene RRID:SCR_002037)” is exemplary language. Exemplary language is indefinite because it is unclear if the exemplary language is a required element of the claimed invention.
Claim 19 recites “a packaging cell line (HEK293T-ATCC Cat# CRL-3216, RRID:CVCL_0063)”. The recitation is generally unclear and indefinite. The term “HEK293T-ATCC Cat# CRL-3216, RRID:CVCL_0063” is neither defined by the specification nor the claims, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear if the parenthetical phrase “(HEK293T-ATCC Cat# CRL-3216, RRID:CVCL_0063)” is exemplary language. Exemplary language is indefinite because it is unclear if the exemplary language is a required element of the claimed invention.
Claim 19 recites “said lentiviral constructs include pZIP DNA vectors for knockdown of STIM1 protein”, and claim 20 recites “said lentiviral constructs comprising pZIP DNA vectors for knock down of STIM1 protein”. The recitations are inconsistent and generally unclear.
Claim 20 recites “said lentiviral constructs comprising pZIP DNA vectors for knockdown of STIM1 protein include inducible vectors adapted for stable or regulation expression of shRNA-mir including Doxycycline, Tetracycline or any derivatives preferably Doxycycline based selectively inducible knockdown of STIM1”. The recitation is generally unclear and indefinite. It is not clear if the “lentiviral constructs” are lentiviral particles comprising the “inducible vectors”. It is not clear if the “lentiviral constructs” encode for the “inducible vectors”. The term “inducible vectors” is neither defined by the specification nor the claims, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what “including Doxycycline, Tetracycline or any derivatives” means. It is not clear what “derivatives” are being referred to. The term “preferably” is exemplary language, and therefore it is unclear if elements following the term are required.
Claim 22 recites a step of “co-transfecting pZIP DNA vectors, for knockdown of STIM1 protein including ShERWOOD-UltramiR short hairpin RNA (shRNA-miR) co-transfected with the packaging vectors”. The recitation is generally unclear and indefinite. It is not clear if the recitation is missing words required for its comprehension. The repetition of “co-transfecting” and “co-transfected” is seemingly redundant.
The limitation “the viral particles” in claim 22 lacks antecedent basis.
Claim 22 recites a step of “applying to said NPCs such as to induce desired shRNA expression of desired maximal STIM1 knockdown”. The recitation is generally unclear and indefinite. It is not clear if the recitation is missing words required for its comprehension. It is not clear what material acts are required by the step. It is not clear what is “appl[ied] to” the NPCs. The limitation “said NPCs” lacks antecedent basis. The phrases “desired shRNA expression” and “desired maximal STIM1 knockdown” are relative phrases that render the claim scope indefinite. It is not clear what levels of shRNA expression and STIM1 knockdown are required by the claims.
The limitation “the selected packaging vectors” in claim 23 lacks antecedent basis.
Claim 23 recites the selected packaging vectors “including” pCMVdR8.2, a 2nd generation lentiviral packaging plasmid and pCMV-VSVG, a DNA plasmid for producing lentiviral particles and MuLV retroviral particles. The term “including” in the recitation is unclear. It is not clear if the claim requires “pCMVdR8.2, a 2nd generation lentiviral packaging plasmid”, “pCMV-VSVG, a DNA plasmid for producing lentiviral particles and MuLV retroviral particles”, or both. It is not clear if “including” is exemplary language. Exemplary language is indefinite because it is unclear if the exemplary language is a required element of the claimed invention.
The limitation “said thus transduced NPCs” in claim 23 lacks antecedent basis.
Claims 23 seemingly recites a step of “said thus transduced NPCs passaged for at least 5 passages with Doxycycline for inducing stable STIMI knockdown in hNPC cells/cell line.” The recitation is generally unclear and indefinite. It is unclear if the recitation is missing words required for its comprehension. It is not clear if the recitation is directed to a step of passaging NPCs at least 5 times with doxycycline. The meaning of the phrase “hNPC cells/cell line” is not clear. It is not clear if the forward slash “/”  means “and” or “or”.
For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Dependent claims are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.
Response to arguments: Applicant’s remarks filed 02/08/2022 have been carefully considered, but are not found persuasive. 
Applicant argues that shERWOOD-UltramiR short hairpin RNA (shRNA) are “vector-based RNAi triggers with a new generation shRNA specific design and an optimized microRNA scaffold ‘UltramiR’”. The shRNA designs are “predicted using the proprietary shERWOOD algorithm developed at Cold Spring Harbor laboratory,NY”. See page 13 of Applicant’s reply. This is not persuasive. Applicant’s remarks do not clarify the meaning of “shERWOOD-UltramiR short hairpin RNA (shRNA)”. It is not clear how a “shERWOOD-UltramiR short hairpin RNA (shRNA)” is structurally different than another shRNA known in the art. Applicant’s remarks seemingly defined “shERWOOD-UltramiR short hairpin RNA (shRNA)” as referring to three different elements: “vector-based RNAi triggers”, “new generation shRNA specific design”, and an “optimized microRNA scaffold ‘UltramiR’”. Accordingly, it is not clear if “shERWOOD-UltramiR short hairpin RNA (shRNA)” refers to a vector, a shRNA, or a microRNA. It is not clear how a “vector-based RNAi triggers” is structurally different than another vector known in the art. It is not clear how a “new generation shRNA specific design” is structurally different from another shRNA known in the art. It is not clear how an “optimized microRNA scaffold ‘UltramiR’” is structurally different from another microRNA scaffold known in the art. The term “ShERWOOD-UltramiR short hairpin RNA (shRNA-miR)”, as claimed, is neither defined by the specification nor the claims, and one of ordinary skill in the art would not be reasonably apprised of the claim scope.
Applicant argues that “ULTRA-3374033, ULTRA-3374029 and ULTRA-3374031 are three different DNA sequences that encode short hairpin RNAs that are incorporated into the lentiviral pZIP DNA vectors to attain knockdown of STIM1”. See page 14 of Applicant’s reply. This is not persuasive. In this case, the claims specifically recite that “SEQ ID NO 1: ULTRA-3374033 (TAATATTGCACCTCCACCTCAT), SEQ ID NO: 2 ULTRA-3374029 (TTTATGATCTACATCATCCAGG) and SEQ ID NO: 3 ULTRA-3374031 (TCCAGTGAGTGGATGCCAGGGT)” are “packaging vectors”, not shRNAs. Moreover, SEQ ID NOs: 1-3 are only 22 nucleotides in length and have no signification regions of self-complementarity. Accordingly, not one of SEQ ID NO: 1, 2 or 3 would be expected to hybridize with itself to form a hairpin structure.
Applicant argues that the “inducible ZIP (all-in-one) DNA vector contains the components necessary for regulated expression of the shRNA-mir RNA, including the TRE3GS inducible promoter positioned upstream of the shRNA, and the Tet-On 3G transcriptional activator (Tet-On 3G TA), which is expressed constitutively from an internal DNA promoter. The Tet-On 3G TA binds to the TRE3GS DNA promoter in the presence of doxycycline and induces expression of and the shRNA-mir RNAs. This allows for direct visual confirmation of induced shRNA expression. A puromycin resistance gene (Puro) is also encoded in the DNA vector for rapid selection of transduced cells.” See page 14 of Applicant’s reply. This is not persuasive. The term “pZIP”, as claimed, is neither defined by the specification nor the claims, and one of ordinary skill in the art would not be reasonably apprised of the claim scope. The claims do not define an “inducible ZIP (all-in-one) DNA vector” as a vector containing “the components necessary for regulated expression of the shRNA-mir RNA”, “the TRE3GS inducible promoter positioned upstream of the shRNA”, “the Tet-On 3G transcriptional activator (Tet-On 3G TA)”, “an internal DNA promoter”, “TRE3GS DNA promoter”, “ZsGreen”, and “puromycin resistance gene (Puro)”, as stated in Applicant’s remarks. Moreover, Applicant’s remarks to do not clarify the minimally sufficient structural elements required by a “pZIP” vector, as claimed.
Applicant argues that “pCMV-dR8.2 refers to a 2nd generation lentiviral packaging plasmid. It encodes gag genes which provide the basic physical infrastructure of the virus, and pol genes which provide the basic mechanism by which viruses reproduce. It can be used with 2nd and 3rd generation lentiviral transfer vectors.” See page 16 of Applicant’s reply. This is not persuasive. The term “pCMV-dR8.2” is neither defined by the specification nor the claims, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how a “pCMV-dR8.2”, as claimed, is different from another plasmid known in the art. Applicant’s remarks to do not clarify the minimally sufficient structural elements required by a “pCMV-dR8.2”, as claimed. 
Applicant argues that “pCMV-VSVG is a DNA plasmid that encodes the Envelope protein for producing lentiviral particles and MuLV retroviral particles, used in conjunction with a packaging vector such as pCMV-dR8.2 dvpr.” See pages 16-17 of Applicant’s reply. This is not persuasive. The term “pCMV-VSVG” is neither defined by the specification nor the claims, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how a “pCMV-VSVG”, as claimed, is different from another plasmid known in the art. Applicant’s remarks to do not clarify the minimally sufficient structural elements required by a “pCMV-VSVG”, as claimed.
Applicant argues that “HEK293T cells are used to generate viruses for transduction, it is a packaging cell line.” See page 17 of Applicant’s reply. This is not persuasive. The claims recite “a packaging cell line (HEK293T-ATCC Cat# CRL-3216, RRID:CVCL_0063)”. The term “HEK293T-ATCC Cat# CRL-3216, RRID:CVCL_0063” is neither defined by the specification nor the claims, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how a “HEK293T-ATCC Cat# CRL-3216, RRID:CVCL_0063” is different from another packaging cell line known in the art.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-23 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
This rejection is newly applied.
Claims 22-23, dependent on claim 15, recite that “the packaging vectors comprising a combination of three DNA sequences: SEQ ID NO :1 ULTRA-3374033 (TAATATTGCACCTCCACCTCAT), SEQ ID NO :2 ULTRA-3374029 (TTTATGATCTACATCATCCAGG) and SEQ ID NO: 3 ULTRA-3374031 (TCCAGTGAGTGGATGCCAGGGT)”. However, claim 15 recites “the packaging vectors consisting of a combination of three DNA sequences: SEQ ID NO 1: ULTRA-3374033 (TAATATTGCACCTCCACCTCAT), SEQ ID NO :2 ULTRA-3374029 (TTTATGATCTACATCATCCAGG) and SEQ ID NO: 3 ULTRA-3374031 (TCCAGTGAGTGGATGCCAGGGT)”. The phrase “comprising”, as recited in claims 22-23, is broader than “consisting of”, as recited in claim 15. Accordingly, claims 22-23 are improper dependent for broadening the scope of the subject matter of the claim upon which it depends (claim 15).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Examiner’s Note
As discussed above, the instant claims are generally narrative and indefinite, failing to conform to current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For these reasons, and those discussed above, the claims are in such a state that it is unclear what Applicant intends to claim, and it would be impractical to give a complete action on the merits. The burden is on the Applicant to revise the claims to render them in proper form for a complete examination. See MPEP 702.01.
The following is a citation of what appears to be the most pertinent prior art found:
Hao et al. “Role of STIM1 in survival and neural differentiation of mouse embryonic stem cells independent of Orai1-mediated Ca2+ entry”, Stem Cell Research (2014) 12, 452–466, discloses mouse embryonic stem (ES) cell lines infected with lentiviruses carrying expression cassettes that encode short hairpin RNAs (shRNA) which knockdown expression of STIM1. See Abstract; and pages 453-454, joining paragraph. The transfected ES cells differentiated into neural progenitors, neurons, and astrocytes. See pages 454, col. 1-2, joining paragraph; and page 455, col. 1-2, joining paragraph.

Applicant’s Remarks
On pages 18-22 of the reply filed 02/08/2021, Applicant submitted remarks directed to the instant application, prior art, additional experimental data, and post-filing disclosures. The remarks are acknowledged but moot because they do not constitute a traversal of any previous rejection of the claims and do not specifically challenge the grounds of any rejection of the claims set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached on (571)272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1631                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633